[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: MOTION FOR SUMMARY JUDGMENT (#106)
Summary judgment is granted only where there is no genuine issue as to any material fact and the moving party is entitled to judgment as a matter of law. Practice Book § 384; Suarez v.Dickmont Plastics Corp., 229 Conn. 99, 105, 639 A.2d 507 (1994);Telesco v. Telesco, 187 Conn. 715, 447 A.2d 752 (1982).
The defendants have not responded to the plaintiff's motion. Therefore, there is no dispute over any fact. The plaintiff is the holder of the note. The defendants admit default on the note. And, the defendants were provided with notice of acceleration. The plaintiff is entitled to summary judgment as a matter of law. Therefore, the motion for summary judgment is granted as to liability only.
HICKEY, J.